Citation Nr: 1225264	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for left groin pain, to include adductor tendinosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to November 1972, from May 1974 to June 1981, and from December 2007 to December 2008.  The Veteran had additional service in the Colorado Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss, a back disability, a right hip disability, and left groin pain, to include adductor tendinosis.  Service personnel records reflect that the Veteran had active service in the Army from January 1967 to November 1972 and from May 1974 to June 1981.  He also had active duty for special work (ADSW) in the Colorado Army National Guard from January 11, 2004 to May 31, 2004, active duty training (ACDUTRA) from June 12, 2004 to July 10, 2004, and active duty from December 2007 to December 2008.  
Preliminarily, a review of the Veteran's claims file reflects inclusion of service treatment records for the period of active duty from January 1967 to November 1972.  Partial service treatment records are included for the period of active duty from May 1974 to June 1981.  In this regard, however, the last service treatment record for this period is dated February 1977 and there is no evidence of a separation examination report.  There are also no service treatment records included in the claims file for the Veteran's periods of service in the Colorado Army National Guard.  Private treatment records generated during his period of service in the Colorado Army National Guard are associated with the claims file.

On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to request complete copies of the Veteran's service treatment and service personnel records for all periods of military service.  The RO must also attempt to verify the nature of the Veteran's September 2002 service in the Colorado Army National Guard (i.e., active duty, active duty training, inactive duty training (INACDUTRA), etc).   

Bilateral Hearing Loss

The Veteran initially attributed his currently diagnosed bilateral hearing loss to his first period of active service (i.e., January 1967 to November 1972), and in particular, to in-service noise exposure from his duties as a fire control operator of an air defense missile system.  The Veteran further alleged that subsequent periods of active duty, ADSW, and/or ACDUTRA aggravated his hearing loss disability.  

Service treatment records for the Veteran's first period of active duty (i.e., January 1967 to November 1972) were negative for a hearing loss disability as defined by VA.  There was also no evidence of such within one year after discharge from this period of active duty.  Evidence of a bilateral hearing loss disability as defined by VA was subsequently shown in November 2001, October 2006, and November 2006.  

The Veteran was afforded a VA audiology examination in May 2009.  Audiometric testing revealed a bilateral hearing loss disability as defined by VA.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  The examiner was unable to provide an etiological opinion regarding the Veteran's bilateral hearing loss without resorting to mere speculation.  Specifically, the examiner stated that the Veteran's current audiometric configuration was consistent with noise exposure, but the examiner was unable to provide an etiological opinion given the absence of certain service treatment records and the Veteran's history of recreational noise exposure.

The Veteran was also afforded a VA audiology examination in October 2010.  Audiometric testing revealed a bilateral hearing loss disability as defined by VA.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  According to the examiner, the Veteran's hearing loss was "less likely as not" caused by or the result of in-service acoustic trauma.  The examiner acknowledged that the Veteran was exposed to high-risk noise levels in service, but indicated that auditory thresholds were within normal limits from the period 1967 to 1977.  There was, however, a noted gap in service treatment records from 1977 to 2001.  The examiner stated that it was impossible to determine if the hearing loss resulted during reserve or active duty in the absence of documented threshold data.  The examiner noted that if there was no hearing loss for 10 years after exposure from 1967 to 1977, it was "unlikely" that hearing loss would have resulted from three years of exposure (i.e., 1977 to 1981).  Instead, the examiner expressed the opinion that it was "most likely" that the hearing loss resulted after his second active duty period (i.e., May 1974 to June 1981) and before his third period of active duty (i.e., December 2007 to December 2008).

On remand, therefore, the Veteran must be afforded a new VA examination to determine the extent to which his bilateral hearing loss disability was related to or aggravated by a period of active duty, ADSW, and/or ACDUTRA.  

Back Disability

The Veteran initially alleged that he injured his back in September 2002 while performing field exercises at Fort Carson, Colorado.  See March 2009 statement and January 2012 hearing transcript.  He subsequently attributed his back disability to an in-service sledding accident in Winter 1969-70.  Associated with the claims file is a buddy statement dated January 2010 from T.K.  According to T.K., he and the Veteran were stationed together, involved in a sledding accident in February or March 1970, and sustained injuries.  The Veteran also reported having a subsequent back injury in 1980 when he fell off of the fender of a five ton truck while stationed at White Sands Missile Base.  See June 2010 statement.

Service treatment records associated with the claims file for the period January 1967 to November 1972 were negative for a diagnosis of or treatment for a back disability.  There was also no record of the in-service sledding accident as described by the Veteran and T.K., and no evidence of a back disability within one year after discharge from this period of active duty.  The Veteran was, however, treated for upper and mid-back pain in January and February 1977.  

The Veteran presented to a private medical facility in October 2002 with subjective complaints of low back pain for the past three weeks after chasing his dog.  The assessment was low back pain.  A follow-up treatment note dated that same month noted the presence of low back pain with sacroiliac and sciatic symptoms.  X-rays of the lumbar spine were interpreted to show minimal degenerative changes.  Magnetic resonance imaging (MRI) performed in October 2004 was interpreted to show L4-5 disc bulge with bilateral impingement on the L5 nerve roots.  The Veteran was placed on permanent profile in November 2004 for herniated disc, fused pelvis, and groin strain.

The Veteran sought additional private care in November 2004.  He stated that he sustained the initial back injury in 1970 following a sledding accident.  He also reported thoracic spine pain in 2002 after lifting his grandson.  The diagnosis was disc herniation with radicular pain.  The Veteran subsequently underwent a left S1 trans-foraminal epidural steroid injection in December 2004.  A report of medical history dated November 2006 noted that the Veteran's past medical history was significant for bulging discs at L1-2 and injections for pain relief in April 2005.  The Veteran was afforded a VA general medical examination in May 2009.  The diagnosis was bulging disc at L4-5 with multi-level degenerative joint disease.  MRI of the thoracic and lumbar spine taken at a private medical facility in October 2009 was interpreted to show disc desiccation of the thoracic intervertebral discs and bulging annulus at the L4-5 intervertebral disc level with mild central spinal stenosis and mild narrowing of the right neural foramina      

On remand, therefore, the Veteran must be afforded a new VA examination to determine the extent to which his back disability was related to or aggravated by a period of active duty, ADSW, and/or ACDUTRA. 

Right Hip and Left Groin Disabilities

The Veteran attributed his right hip and claimed left groin disabilities to an in-service sledding accident in Winter 1969-70.  See also, January 2010 statement from T.K. (confirming the occurrence of the claimed sledding accident).  The Veteran also expressed the opinion that his subsequent periods of active duty, ADSW, and/or ACDUTRA aggravated these disabilities.  Service treatment records for the first period of active duty (i.e., January 1967 to November 1972) were negative for a diagnosis of or treatment for a right hip disability.  The Veteran did, however, undergo a left inguinal herniorrhaphy in March 1972.  There was also no record of the in-service sledding accident as described by the Veteran and T.K., and no evidence of these disabilities within one year after discharge from this period of active duty.  The Veteran also reported having right hip arthritis in July 1983.  See VA examination report.  

In August 2004, the Veteran sought private care for left groin pain.  The diagnosis was left groin pain with adductor tendinosis.  The Veteran was placed on permanent profile in November 2004 for herniated disc, fused pelvis, and groin strain.  He also underwent an MRI scan of the right hip in June 2007 to rule out a tear.  The results of this procedure were interpreted to show degenerative changes of the right hip joint with associated subchondral marrow edema and subchondral cyst formation in the anterolateral acetabulum.  No labral tear was noted in the right hip.  A left acetabular labral tear with a small associated para-labral cyst was also found.  

On remand, therefore, the Veteran must be afforded a new VA examination to determine the extent to which his right hip disability and claimed left groin pain was related to or aggravated by a period of active duty, ADSW, and/or ACDUTRA. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency, including but not limited to the Colorado Adjutant General and the Defense Finance and Accounting Service, to verify the nature of the Veteran's service (i.e., active duty, ACDUTRA, or INACDUTRA) in September 2002.  The service department and/or Federal agency must also be asked to provide complete copies of any and all service treatment records and service personnel records related to all of the Veteran's periods of service in the Army and Colorado Army National Guard, including but not limited to his periods of active duty dated January 1967 to November 1972, May 1974 to June 1981, and December 2007 to December 2008, as well as periods of ADSW dated January 11, 2004 to May 31, 2004, and ACDUTRA dated June 12, 2004 to July 10, 2004. 

The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether any degree of the currently diagnosed bilateral hearing loss is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether any degree of the Veteran's currently diagnosed bilateral hearing loss disability is related to his periods of active service, ADSW, and/or ACDUTRA, to include any incident therein.  

If any degree of the Veteran's currently diagnosed bilateral hearing loss disability preexisted a period of military service, the examiner must also express an opinion as to whether any degree of the Veteran's currently diagnosed bilateral hearing loss was aggravated by a subsequent period of active service, ADSW, and/or ACDUTRA, to include any incident therein.  Please note: The examiner must provide an opinion with respect to each period of active service, ADSW, and ACDUTRA.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine whether the currently diagnosed back disability is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed back disability is related to his periods of active service, ADSW, ACDUTRA, and/or INACDUTRA, to include any incident therein.  

If the Veteran's currently diagnosed back disability preexisted a period of military service, the examiner must also express an opinion as to whether the back disability was aggravated by a subsequent period of active service, ADSW, ACDUTRA, and/or INACDUTRA, to include any incident therein.  Please note: The examiner must provide an opinion with respect to each period of active service, ADSW, ACDUTRA, and INACDUTRA.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be afforded a VA examination to determine whether the currently diagnosed right hip disability is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed right hip disability is related to his periods of active service, ADSW, ACDUTRA, and/or INACDUTRA, to include any incident therein.  

If the Veteran's currently diagnosed right hip disability preexisted a period of military service, the examiner must also express an opinion as to whether the right hip disability was aggravated by a subsequent period of active service, ADSW, ACDUTRA, and/or INACDUTRA, to include any incident therein.  Please note: The examiner must provide an opinion with respect to each period of active service, ADSW, ACDUTRA, and INACDUTRA.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be afforded a VA examination to determine whether the claimed left groin disability is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a currently diagnosed left groin disability and if so, whether it is related to his periods of active service, ADSW, ACDUTRA, and/or INACDUTA, to include any incident therein.  

If the Veteran's claimed left groin disability preexisted a period of military service, the examiner must also express an opinion as to whether the claimed groin disability was aggravated by a subsequent period of active service, ADSW, ACDUTRA, and/or INACDUTRA, to include any incident therein.  Please note: The examiner must provide an opinion with respect to each period of active service, ADSW, ACDUTRA, and INACDUTRA.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


